Citation Nr: 1813184	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-21 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which reopened and denied the appellant's claim of entitlement to one-time payment under the FEVC fund.  The appellant disagreed with the denial and perfected his appeal in May 2016.

In a September 2017 decision, the Board reopened the appellant's claim and remanded the matter for additional evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2017 supplemental statement of the case (SSOC).  The appellant's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant does not have the requisite service to entitle him to payment from the FVEC Fund.  38 U.S.C. §§ 10, 5107 (2012); 38 C.F.R. § 3.203 (2017); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a)(1) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007) (because veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

Here, the appellant was provided with notification in a June 2015 letter from VA indicating that it would have to verify his service in order to award FVEC benefits.

Pursuant to the September 2017 Board Remand, additional inquiry as to the nature of the appellant's service was conducted through the National Personnel Records Center (NPRC).  A negative reply was received in December 2017 and the matter was subsequently readjudicated.  Accordingly, the Board finds that the AOJ complied with the September 2017 remand instructions and the duty to assist has been satisfied in this matter.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where there was substantial compliance with Board's remand instructions).

II. Analysis

The appellant contends he is entitled to the one-time FVEC payment.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.

In this case, the appellant contends that he served with the United States Armed Forces of the Far East (USAFFE) from December 1941 to December 1946.  He has also indicated that he served as a recognized guerilla with Hq. Co. 3rd BN., 83rd Infantry Regiment, 81st Division.  He contends that he should therefore be entitled to the FVEC payment.

In support of his claim, the appellant submitted a letter from the Philippine Veterans Affairs Office, Department of National Defense, dated in October 2002.  In the letter, the Philippine Veterans Affairs Office confirmed that the appellant was a veteran of World War II/Philippine Revolution who served with the 81st Div. PA.  The appellant has also submitted a copy of an Extract from the Armed Forces of Philippines dated in November 1966, as well as a Finance Service report from the Headquarters Army of the Philippines dated in October 1947.  Additionally, the appellant submitted a July 1946 Affidavit from J.M., who reported that he was a physician and former commanding officer of the Headquarters Medical Service Troop of the Bohol Area Command, a recognized guerilla unit in Bohol.  Mr. J.M. stated that he knew the appellant, who was a USAFFE soldier who joined the guerrilla movement in Bohol in 1942.  Mr. J.M. stated that the appellant served under him until the disbandment of the Bohol Area Command.  The appellant further submitted a copy of an Affidavit from Philippine Army Personnel dated in January 1946, which indicated that the appellant served in the USAFFE from December 1941 to July 1945.  He also submitted a Certification from General Headquarters, Armed Forces of the Philippines dated in October 1993, which noted that the appellant served in the USAFFE from December 1941 to July 1945.

The AOJ submitted two inquiries directly to the NPRC for verification against the official list of recognized guerrillas and members of the Philippine Commonwealth Army serving under the direction of the U.S. armed forces during World War II.  In June 2009 and March 2010, the NPRC responded that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  In consideration of the holding of Tagupa v. McDonald, 27 Vet. App. 95, as well as the January 2016 Memorandum of Agreement between the National Archives and Records Administration (NARA) and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army, the AOJ subsequently resubmitted the information request.  A negative response was received in August 2015.
In May 2016, the appellant asserted that, when the United States Armed Forces liberated the Philippines, he reported back to military control.  See the appellant's statement dated May 2016.  He stated that his service in the USAFFE was verified and he was processed in July 1945 and assigned to the 1st Replacement Battalion, Philippine Army, APO 72.  Id.  He stated that the agency tasked with verifying and compiling Filipino soldiers who served the U.S. Armed Forces was the Philppines-Ryukyus Command.  He therefore requested that his claim be resubmitted to the NPRC to verify his service from the Philippine Army Branch, Recovered Personnel Division, Philippines-Ryukyus Command.  Id.

As such, this matter was remanded in September 2017 for additional inquiry as to the appellant's assertions.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the service department review any relevant records in determining veteran status).  Pursuant to the Board Remand, the appellant's contentions were resubmitted to the NPRC; a negative response was received in December 2017.

Significantly, the NPRC has repeatedly certified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Moreover, the service documents provided by the appellant do not satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as are not official documents of the appropriate United States service department or NPRC.  The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The NPRC has certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).

The proper course for any claimant, who believes there is a reason to dispute the report of the service department or the content of military records is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Based upon the record in this case, the appellant had no qualifying service.  He, therefore, does meet the basic eligibility criteria for establishing entitlement to the one-time payment from the FVEC.


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


